DETAILED ACTION
Response to Amendment
In the Applicant’s reply of 24 May 2022, the claims were amended. Based on these amendments, the claim objections set forth in the previous office action have been withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Scher on 31 May 2022.
The claims have been amended as follows:

6-9.	(canceled)

10.	(currently amended) A screw control method for controlling screw movement in an injection molding machine which includes: a screw inserted in an injection cylinder and configured to be advanced in an axial direction of the screw through a range of advancing positions to a foremost position; a motor configured to advance the screw in the axial direction of the screw; a torque detection unit configured to detect a torque of the motor; and a position detection unit configured to detect a position of the screw in the range of advancing positions,
the screw control method comprising:
driving the motor while imposing torque limitation so that the torque of the motor does not exceed a limit torque, to thereby advance the screw to [[a]] the foremost position in a direction of injection; and
determining moving speeds of the screw in the range of advancing positions;
determining if one of the moving speeds becomes lower than or equal to a predetermined speed while the screw is advancing along the range of advancing positions to the foremost position; and
determining if unmelted resin remains inside the injection cylinder based on the moving speeds of the screw in the advancing positions.

13.	(currently amended) The screw control method for the injection molding machine according to claim 10, further comprising notifying a fact that unmelted resin remains [[if]] when a determination unit of the injection molding machine determines that unmelted resin remains.

15-18.	(canceled)

************
Claims 6-9 and 15-18 have been canceled because they are directed to a non-elected species and the allowed claims are not generic to this species. Claim 10 has been amended to replace the second instance of “a foremost position” with “the foremost position”. Claim 13 has been amended to delete a word that was meant to be deleted in a prior amendment.

Allowable Subject Matter
Claims 1-5, 10-14, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is directed to an injection molding machine comprising a screw configured to be movable in an axial direction of the screw, a motor configured to advance the screw through a range of advancing positions to a foremost position, a motor drive control unit configured to drive the motor while imposing torque limitation so that the torque of the motor does not exceed a limit torque, and a determination unit configured to determine moving speeds of the screw in the range of advancing positions. The determination unit is further configured to 1) determine if one of the moving speeds becomes lower than or equal to a predetermined speed while the screw is advancing along the range of advancing positions and 2) determine if unmelted resin remains inside an injection cylinder based on the moving speeds of the screw in the advancing positions.
The combination of U.S. Patent No. 6,328,551 (“Takatsugi”) and U.S. Patent Application Publication No. 2016/0158985 (“Fitzpatrick”) set forth in the office action dated 24 March 2022 represents the closest prior art. As discussed in the office action, Takatsugi discloses determining that unmelted resin remains inside an injection cylinder if a moving speed of a screw becomes lower than or equal to a predetermined speed. However, this determination is based on the position of the screw at the end of a reference time period, with a deviation from a desired target position indicating that the velocity of the screw was too low. See paragraph 13 of the office action. As a result, the combination of Takatsugi and Fitzpatrick fails to disclose determining moving speeds of a screw in a range of advancing positions and determining if one of the moving speeds becomes lower than or equal to a predetermined speed while the screw is advancing along the range of advancing positions, as claimed. The remaining prior art works similarly to Takatsugi (i.e., an actual position at an end of a time period is compared with a desired position), such that there is nothing in the prior art to suggest intermediate speed determinations as a screw advances.
Claims 2-5 and 19 are allowed based on their dependency from claim 1. Claim 10 is allowed for the same reasons as claim 1. Claims 11-14 and 20 are allowed based on their dependency from claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726